Title: From Thomas Jefferson to Garret Van Meter, 27 April 1781
From: Jefferson, Thomas
To: Meter, Garret van



Sir
Richmond April 27th. 1781

I have directed Mr. Woodrow to furnish Money for the Bounty of the New Levies out of what was put into his hands for the removal of your Militia to Pittsburg.

I am sorry such a Spirit of Disobedience has shewn itself in your County; it must be subdued. Laws made by common Consent must not be trampled on by Individuals. It is very much the Interest of the good to force the unworthy into their due Share of Contributions to the Public Support, otherwise the burthen on them will become oppressive indeed. We have no power by the law of raising Cavalry in the Counties generally, but on some similar Occasions we have recommended to the County Lieutenants, who have the power of forming their Militia Companies as they please, to form into one Company such Individuals of their Militia as will engage to mount and equip themselves and to serve as mounted Infantry and we give Commissions to the Officers in the ordinary Stile. These may be used as effectually as Cavalry, and men on horseback have been found the most certain Instrument of public punishment.
Their best way too perhaps is not to go against the mutineers when embodied which would bring on perhaps an open Rebellion or Bloodshed most certainly, but when they shall have dispersed to go and take them out of their Beds, singly and without Noise, or if they be not found the first time to go again and again so that they may never be able to remain in quiet at home. This is what I must recommend to you and therefore furnish the Bearers with the Commissions as you desire.
If you find this Service considerable you will of Course give the Individuals Credit for it as a Tour of Duty. I am &c,

T. J.

